DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/15/2021 has been fully considered. Claims 3 and 21-24 are cancelled, claims 7-10 and 25 are withdrawn and claims 1-2, 4-20 and 25 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2016-002410) in view of Uchikawa (KR 10-2015-0007571). Machine translations are being used as the English translations for Kim et al (KR 10-2016-002410) and Uchikawa (KR 10-2015-0007571).


The integrated circular polarizer reads on the claimed polarizing plate. The polarizing plate reads on the claimed polarizer. The protective film reads on the claimed polarizer protective film and is disposed on the polarizing plate as seen in Fig. 3A. The adhesive layer reads on the claimed bonding layer. The light absorbing layer reads on the claimed printed layer.
Kim does not appear to disclose the adhesive layer from the embodiment of Fig. 4 being used in the embodiment of Fig. 3A.
However, it would have been obvious to one of ordinary skill in the art to combine the embodiments of Fig. 3A and Fig. 4 to include the adhesive layer on the surface of the light absorbing layer and the polarizing plate such that it fills the gap between the protective film and the polarizing plate and is disposed between the light absorbing layer on the protective film at the edge in order for improved adhesion between the light absorbing layer and the protective film and the polarizing plate and protective film. 



    PNG
    media_image1.png
    181
    332
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    181
    332
    media_image1.png
    Greyscale


Kim does not appear to explicitly disclose the integrated circular polarizer comprising the printed layer formed from a composition including a solvent and a reactive unsaturated compound as claimed in claim 1 and the composition for the printed layer comprising 1 to 50 wt% pigment, about 0.5 wt% to about 20 wt% organic 

However, Uchikawa discloses a black photosensitive resin composition comprising 1 to 60% by weight of a colorant such as lignin black (pg. 3 of translation), 0.5 to 20% by weight of organic binder resin (pg. 3 of translation), 1 to 10% by weight of photopolymerizable monomer (pg. 3 of translation), 0.1 to 10% by weight of photopolymerization initiator (pg. 3 of translation) and the remaining amount solvent (pg. 3 of translation).

Kim and Uchikawa are analogous art because they are from the same field of display devices. Kim is drawn to an integrated circular polarizing plate for an organic LED (see pg. 1 of Kim translation). Uchikawa is drawn to a black photosensitive resin composition for a light shielding layer in a display device (see pg. 1 of Uchikawa translation).

It would have been obvious to one of ordinary skill in the art having the teachings of Kim and Uchikawa before him or her, to modify the integrated circular polarizing plate of Kim to include the black photosensitive resin composition of Uchikawa for the light absorbing layer of Kim because having the required black photosensitive resin composition provides high optical density, excellent patternability and resolution (pg. 2 of Uchikawa translation).

Regarding claim 6, Kim discloses the integrated circular polarizer comprising the thickness of the light absorbing layer being 0.5 µm to 2 µm (pg. 10 of translation).

Regarding claim 12, Kim discloses the integrated circular polarizer comprising the light absorbing layer directly contacting the protective film (Fig. 3A #400; pg. 9 of translation).

Regarding claim 14, Kim discloses the integrated circular polarizer comprising the light absorbing layer having a thickness smaller than the adhesive layer (Fig. 4 #400; pg. 13 of translation).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2016-002410) in view of Uchikawa (KR 10-2015-0007571) in further view of Saiki et al (US 6,838,185). Machine translations are being used as the English translations for Kim et al (KR 10-2016-002410) and Uchikawa (KR 10-2015-0007571).

Kim and Uchikawa are relied upon as described above.

Regarding claim 5, Kim and Uchikawa does not appear to explicitly disclose the integrated circular polarizing plate comprising the bonding layer having a thickness of about 0.5 µm to about 4 µm.

However, Saiki discloses an adhesive for a polarizing plate (Abstract) and wherein the thickness of the adhesive layer is 1 to 500 µm (col. 4, lines 36-38).
	The thickness of the adhesive layer overlaps the claimed range as claimed in claim 5.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have desired purpose of use for the adhesive (col. 4, lines 36-38 of Saiki). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Kim, Uchikawa and Saiki are analogous art because they are from the same field of display devices. Kim is drawn to an integrated circular polarizing plate for an organic LED (see pg. 1 of Kim translation). Uchikawa is drawn to a black photosensitive resin composition for a light shielding layer in a display device (see pg. 1 of Uchikawa translation). Saiki is drawn to an adhesive for a polarizing plate (see Abstract of Saiki).

It would have been obvious to one of ordinary skill in the art having the teachings of Kim, Uchikawa and Saiki before him or her, to modify the integrated circular polarizer of Kim and Uchikawa to include the thickness of the adhesive layer of Saiki for the .

Claim 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2016-002410) in view of Uchikawa (KR 10-2015-0007571) in further view of Hitomi et al (JP 2015-087405). Machine translations are being used as the English translations for Kim et al (KR 10-2016-002410), Uchikawa (KR 10-2015-0007571) and Hitomi et al (JP 2015-087405).

Kim and Uchikawa are relied upon as described above.

Regarding claims 11, 13 and 15-20; Kim and Uchikawa do not appear to explicitly disclose the integrated circular polarizer comprising the printed layer comprising a curve securing portion formed on at least one surface thereof as claimed in claim 11, the curve securing portion formed on the printed layer to face the polarizer protective film as claimed in claim 13, the curve securing portion being an engraved pattern having a pre-determined cross-section as claimed in claim 15, the engraved pattern having a n-gonal shape composed of planes or a curved surface as claimed in claim 16, the curve securing portion having the same height of the printed layer as claimed in claim 17, the curve securing portion being 100% of the width of the printed layer as claimed in claim 18, the curve securing portion formed inside one surface of the printed layer as claimed in claim 19 and the curve securing portion having an engraved 

However, Hitomi discloses a display device comprising a light-shielding film having a roughened surface made by a chemical etching treatment (Fig. 1 #2; paragraphs [0073]-[0077]).
	The light-shielding film having a roughened surface made by chemical etching reads on the claimed printed layer comprising a curve securing portion formed on at least one surface thereof as claimed in claim 11, the curve securing portion formed on the printed layer to face the polarizer protective film as claimed in claim 13, the curve securing portion being an engraved pattern having a pre-determined cross-section as claimed in claim 15, the engraved pattern having a n-gonal shape composed of planes or a curved surface as claimed in claim 16, the curve securing portion having the same height of the printed layer as claimed in claim 17, the curve securing portion being 100% of the width of the printed layer as claimed in claim 18, the curve securing portion formed inside one surface of the printed layer as claimed in claim 19 and the curve securing portion having an engraved pattern having one surface open to an outer surface or inner surface of the printed layer as claimed in claim 20.


    PNG
    media_image2.png
    116
    256
    media_image2.png
    Greyscale




It would have been obvious to one of ordinary skill in the art having the teachings of Kim, Uchikawa and Hitomi before him or her, to modify the integrated circular polarizing plate of Kim and Uchikawa to include the roughened surface of the light-shielding film for the surface of the light absorbing layer facing the protective film of Kim because having the required roughened surface for the light-shielding film provides improved adhesive strength (paragraph [0077] of Hitomi).

Response to Arguments
Applicant’s arguments, see page 5, filed 1/15/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.

Applicants argue that neither Kim nor Uchikawa discloses the printed layer being formed from a composition comprising about 1 wt% to about 50 wt% of pigment, about 0.5 wt% to about 20 wt% of an organic binder resin, about 1 wt% to about 20 wt% of a reactive unsaturated compound, about 0.1 wt% to about 10 wt% and that there is no rationale to combine Uchikawa with Kim to meet the claimed composition of the printed layer.

The Examiner disagrees and notes that the light absorbing layer of Kim functions as a light-shielding layer and Uchikawa discloses a black photosensitive resin composition comprising 1 to 60% by weight of a colorant such as lignin black (pg. 3 of translation), 0.5 to 20% by weight of organic binder resin (pg. 3 of translation), 1 to 10% by weight of photopolymerizable monomer (pg. 3 of translation), 0.1 to 10% by weight of photopolymerization initiator (pg. 3 of translation) and the remaining amount solvent (pg. 3 of translation) where the layers formed from the black photosensitive resin composition functions as a light-shielding layer (pg. 1 of translation).
It would have been obvious to one of ordinary skill in the art having the teachings of Kim and Uchikawa before him or her, to modify the integrated circular polarizing plate of Kim to include the black photosensitive resin composition of Uchikawa for the light absorbing layer of Kim because having the required black photosensitive resin composition provides high optical density, excellent patternability and resolution (pg. 2 of Uchikawa translation).
Also, the motivation for combining Uchikawa with Kim does not have to be the same as improved adhesiveness in order to be combined.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Applicants argue that Saiki and Hitomi do not cure the Kim and Uchikawa.

The Examiner disagrees and notes that Saiki and Hitomi are teaching references used to teach a thickness of the adhesive layer (Saiki) and a roughened surface of the light-shielding film (Hitomi).

However, note that while Saiki and Hitomi do not disclose all the features of the present claimed invention, Saiki and Hitomi are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely a thickness of the adhesive layer (Saiki) and a roughened surface of the light-shielding film (Hitomi), and in combination with the primary reference, disclose the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773